Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 28, 2021

                                     No. 04-21-00010-CV

                                     Marcos MORALES,
                                         Appellant

                                               v.

                                          EGZ, LLC,
                                           Appellee

                       From the County Court, Guadalupe County, Texas
                                Trial Court No. 2020-CV-0298
                           Honorable Bill Squires, Judge Presiding


                                        ORDER

         Appellant’s brief was due on April 26, 2021. On April 27, 2021, appellant filed a motion
requesting an extension of time until June 4, 2021. The motion is GRANTED and appellant’s
brief is due no later than June 4, 2021.


                                                    _________________________________
                                                    Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of April, 2021.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court